Citation Nr: 0415848	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a left eye 
injury.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected blow out fracture and repair of 
the zygomatic bone with wiring. 

3.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1973.

The veteran's original claims folder could not be located; a 
rebuilt folder was created during 2000.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which granted service connection 
for blow out fracture and repair of the zygomatic bone with 
wiring, evaluated as noncompensably disabling, and which 
denied entitlement to service connection for residuals of 
cervical spine and left eye injuries.    

Subsequently, the RO received copies certain pre-2000 
documents which had been in the veteran's original claims 
folder.  These documents were evidently preserved in an 
office file at American Legion, the veteran's previous 
representative.  Those documents included a copy of a 
February 1989 Board decision denying entitlement to service 
connection for a detached left retina, as well as denying an 
increased (compensable) disability rating for service-
connected post-traumatic residuals of the left orbit.  

In the September 2003 statement of the case (SOC) the RO 
determined that new and material evidence had been submitted 
and adjudicated the claim of entitlement to service 
connection for a detached retina on the merits.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  
However, notwithstanding the fact that the RO adjudicated 
this claim de novo, in light of the February 1989 Board 
denial the Board has a legal duty to consider the issue of 
new and material evidence as a threshold matter before an 
adjudication of a claim on the merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The Board has therefore 
rephrased the issue as whether new and material evidence has 
been submitted which is sufficient to reopen a previously-
denied claim of entitlement to service connection for 
residuals of a left eye injury.  

The Board additionally observes that in October 2003, in 
light of the newly discovered records in the American Legion 
file which indicated that the disability had previously been 
service connected, the RO granted an effective 
date of January 28, 1974 for the service-connected facial 
fracture residuals.

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

Reasons for remand

Missing claims folder

As noted in the Introduction, the veteran's original VA 
claims folder appears to be missing; the RO created a rebuilt 
claims file during 2000.  There is no indication in the 
record as to that efforts were made to locate the veteran's 
original claims folder.  
The Board believes that reasonable efforts should be taken to 
locate the missing original claims folder.  If attempts to 
locate the veteran's original claims folder are unsuccessful, 
then VA medical which were associated with the original file 
should be obtained, if available.  

Nexus opinion

The veteran seeks entitlement to service connection for a 
cervical spine disability as a result of an in-service car 
accident in 1969.  His service medical records, which are 
available, do not reflect treatment for a cervical spine 
injury; however, they do show that the veteran was injured in 
a 1969 motor vehicle accident in which his head was thrown 
against the dashboard.  

Post-service medical records include a report of VA spine 
examination in February 2001 indicating that X-rays revealed 
moderate degenerative changes involving the disk spaces of 
the cervical spine, most pronounced at C6-C7.  The diagnosis 
was degenerative joint disease of the cervical spine.  

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The veteran was provided a VA spine examination in April 2003 
to determine whether his cervical spine condition was related 
to the 1969 car accident.  However, in reviewing the report 
of examination, the Board notes that the clinical findings 
and diagnosis refer to the veteran's lumbar spine, not his 
cervical spine.  As such, it is unclear as to whether the 
negative nexus opinion provided by the VA examiner pertains 
to his lumbar or cervical spine.  The report of examination 
should be returned to the April 2003 VA examiner for 
clarification.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should make a reasonable attempt 
to locate the veteran's original claims 
folder.  If the original claims folder 
cannot be located, this should be noted 
in the current claims folder.  In 
addition, VBA should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the disabilities 
at issue since service.  After securing 
any necessary authorizations, VBA should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include VA medical 
records referenced in the February 1989 
Board decision, to the extent that such 
are still available.  

2.  VBA should refer the claims folder to 
the April 2003 VA spine examiner for an 
addendum to the examination report 
provided.  The addendum should provide 
written answers to the following 
questions:

(a) Does the veteran currently have a 
cervical spine disability?  The examiner 
should provide diagnoses of all 
identified conditions.

(b) The examiner should express an 
opinion as to whether it is at least as 
likely as not that any current cervical 
spine disability is related to the 1969 
car accident. 

If in the estimation of the examiner 
further examination and/or diagnostic 
testing of the veteran is required, this 
should be accomplished.  

If the April 2003 VA examiner is 
unavailable, VBA should arrange for an 
appropriate VA physician to review the 
claims folder, examine the veteran if 
necessary and provide the requested 
information.

3.  Thereafter, after undertaking any 
additional development which it deems to 
be available VBA should readjudicate the 
issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




